Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 25, 2020

                                          No. 04-20-00334-CV

                                    IN RE Teresa L. RODRIGUEZ

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

         On August 5, 2020, this court denied relator’s petition for writ of mandamus. On September
3, 2020, relator filed motions for rehearing and for en banc reconsideration. After considering
relator’s arguments, the motions are hereby DENIED.

           It is so ORDERED September 25, 2020.

                                                                   PER CURIAM



           ATTESTED TO:________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1
  This proceeding arises out of Cause No. 19-1453-CV-C, styled Teresa Rodriguez v. Allstate Fire and Casualty
Insurance Co., pending in the 25th Judicial District Court, Guadalupe County, Texas, the Honorable William D.
Old, III presiding.